Citation Nr: 0509232	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  00-05 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a left ankle sprain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
July 1969 and from December 1974 to November 1985, after 
which he was temporarily retired (on the Temporary Disability 
Retired List) until November 1990, when he was permanently 
retired.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, including an April 1996 
determination, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  

In a July 2003 decision, the Board denied the veteran's claim 
for service connection for heart disease with hypertension, 
and granted his claim for an increased rating for recurrent 
urticaria with angioneurotic edema.  At that time, the Board 
remanded the the veteran's claim for an increased rating for 
residuals of a left ankle sprain to the RO for the issuance 
of a statement of a case (SOC).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As noted in the Board's July 2003 remand, in a February 1986 
rating decision the RO, in pertinent part, granted service 
connection and a noncompensable (0 percent) disability 
evaluation for residuals of a left ankle sprain.  In January 
1996, the RO received the veteran's claim for an increased 
(compensable) evaluation.  In an April 1996 rating decision, 
the RO erroneously "confirmed and continued" a 10 percent 
evaluation for the veteran's service-connected left ankle 
disability.  In April 1996, the veteran submitted a timely 
notice of disagreement (NOD) which, in pertinent part, 
addressed the matter of an increased evaluation for residuals 
of a left ankle sprain, but he was not provided with an SOC 
as to that claim.

By rating action in September 1996, the RO noted the previous 
error and, based upon new medical evidence, granted an 
increased evaluation, from 0 to 10 percent disability, for 
the left ankle disorder, effective in January 1996.  In July 
2003, when the case reached appellate review on other issues, 
the Board remanded that issue to the RO for the veteran to be 
provided an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999) (NOD initiates review by the Board of the RO's denial 
of the claim, and bestows jurisdiction on the Court, 
requiring remand of the issue to the RO for issuance of a 
statement of the case.)

Thereafter, in February 2004, the RO provided the veteran 
with an SOC on the matter of a rating in excess of 10 percent 
for residuals of left ankle sprain.  In March 2004, the 
veteran submitted a timely substantive appeal as to that 
issue and, in May 2004, he underwent VA orthopedic 
examination to evaluate the current severity of his service-
connected left ankle disability.

However, the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 regarding this matter.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
decision of the U.S. Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1337 (Fed. Cir. 2003), holding that it is 
inappropriate for the Board, as an appellate body, to attempt 
to develop evidence without remanding to the RO to carry out 
that function.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Thus, while the Board regrets any further delay in the 
consideration of the veteran's claim, due process requires 
that this case be REMANDED to the RO for the following 
action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.	Thereafter, the RO should readjudicate the 
veteran's claim for a rating in excess of 10 
percent for residuals of a left ankle sprain.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal since the February 2004 statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



